Citation Nr: 0701598	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bronchitis.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971 
and from January 1974 to November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the White River Junction, Vermont, Department of Veterans 
Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in March 2004, at 
which time the Board found that new and material evidence had 
been received to reopen the previously denied claims of 
service connection for bronchitis and PTSD.  The Board 
remanded these issues for further development.  The requested 
development was accomplished to the best extent possible and 
the matter is now again before the Board.  


FINDINGS OF FACT

1.  Any current PTSD is not of service origin.  

2.  Any current bronchitis is not of service origin.  


CONCLUSIONS OF LAW

1.  PTSD was not was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  Bronchitis was not was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  

Letters from VA dated in January 2002, April 2002, and April 
2004 informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The April 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; however, he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  As the Board 
concludes below that the preponderance of the evidence is 
against these claims, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

There has also been compliance with the duty to assist 
requirements of the VCAA and implementing regulations.  All 
available service medical, VA, and private treatment records 
have been obtained.  No other relevant records have been 
identified.  

The Board found that further information was needed before 
efforts could be made to obtain credible supporting evidence 
of claimed stressors with regard to the PTSD claim.  As 
discussed below the veteran was advised of the needed 
information but did not respond.  He has not been afforded an 
examination for PTSD, but in the absence of credible 
supporting evidence of the claimed stressors, an examination 
could not substantiate the claim.  See 38 C.F.R. § 3.304(f) 
(2006) (requiring credible supporting evidence of claimed 
stressors (if not combat related) in addition to a diagnosis 
of PTSD in order to grant service connection).

The veteran has been afforded a VA examination in conjunction 
with his bronchitis claim.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

At the outset, the Board notes that service connection is 
currently in effect for paranoid schizophrenia, which has 
been assigned a 100 percent disability evaluation.  

The Board notes that the veteran's service medical records 
are silent for any diagnoses of PTSD or any type of stress 
related syndrome diagnosis. 

At the time of a May 1994 VA fee basis examination; the 
veteran was diagnosed as having schizophrenia, residual type.  
At the time of a July 1996 VA examination, he was diagnosed 
as having schizophrenia, paranoid type.  In January 1997, the 
veteran was afforded a VA examination by a board of two VA 
psychiatrists.  Following a review of the claims folder and 
an examination of the veteran, the examiners rendered 
diagnoses of paranoid schizophrenia and a schizoaffective 
disorder.  

Private treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of a September 2002 
visit, the veteran was diagnosed as having PTSD.  The veteran 
was noted to have had service in the Vietnam era.  In October 
2002, the veteran was diagnosed as having PTSD/schizophrenia.  

At the time of a December 2002 outpatient visit, the veteran 
was noted to have some PTSD symptoms.  He reported the 
stressors as being hit in the head with a rifle and being 
told to shut up, having seen his best friend's brains after 
he had been run over by a truck, the veteran himself being 
hit by a truck on the way to attend to his friend; having had 
a dead boy placed next to his work station and having been 
laughed at by others, and seeing his grandmother die in a 
fire.  

At the time of a January 2003 VA outpatient visit, the 
examiner indicated that the veteran's chart had been 
extensively reviewed.  He stated that because the veracity of 
the veteran's stressors could not be verified, it was unclear 
if the PTSD stressors occurred or if they were delusional.  
Either way it was disturbing and distressing to him.  The 
veteran talked of his various experiences in Europe, his 
anger at not having service connection, and his three PTSD 
stressors, which were his grandmother dying in a fire, his 
friend's brains being at his feet, and a dead body being 
placed at his work station.  

The Board further observes that the veteran has also reported 
being forced to clean the bathroom floor with his tooth brush 
and then having to brush his teeth.

In its March 2004 decision, the Board, after finding that new 
and material evidence had been received to reopen the claim, 
requested that the veteran be sent a letter requesting that 
he report with specificity the stressors he was claiming in 
support of his PTSD.  

In April 2004, the veteran was sent a letter requesting that 
he provide specific details with regard to any claimed 
inservice stressors.  The veteran was asked to provide a time 
frame of within two months of the claimed incident and the 
unit of assignment at the time of the claimed stressful 
events.  

In an April 2004 statement in support of claim, the veteran 
indicated that he had previously supplied the requested 
information and stated that he did not wish to be contacted 
anymore.  

The Board notes that the veteran has been reported to have 
symptoms of PTSD on several occasions.  He has been asked to 
provide greater detail with regard to his alleged stressors 
and has not provided the requested information.  Thus, there 
is no way to verify the claimed stressors.  The evidence 
provided by the veteran has not been able to be verified as 
it is either too general or is insufficient with regard to 
dates and places to be verified.  

He has not claimed participation in combat or that any of his 
stressors are combat related.  Thus, credible supporting 
evidence would be required.

The Board notes that some of the veteran's claimed in-service 
stressors involve personal assaults, and therefore fall 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events the veteran has alleged.  See, e.g., Patton v. West, 
12 Vet. App. 272, 281 (1999).

Under section 3.304(f)(3), if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the claimed stressor.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

There is no credible supporting evidence that any of the 
veteran's claimed in-service stressful experiences actually 
occurred.  There is also no evidence of behavior changes.

There has been no independent verification and the veteran 
has refused to provide more detail as has been requested.  

At this juncture, then, there is no verified or verifiable 
in-service stressful experience to support a diagnosis of 
PTSD; hence, further development of the claim is not 
warranted.

Absent credible supporting evidence of a claimed in-service 
stressful experience, the requirements for service connection 
for PTSD have not been met. Under these circumstances, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bronchitis

The veteran's service medical records reveal that he was 
hospitalized for bronchitis from July 16 to July 19, 1968.  
The veteran was again treated for mild bronchitis in 
September 1970.  The veteran was also treated for bronchitis 
in September 1974.  

There were no records of treatment for bronchitis in the 
years immediately following service.  

The veteran was diagnosed as having viral bronchitis in 1995 
and acute bronchitis in 2000.  In 2001, the veteran was 
diagnosed as having early chronic bronchitis.  

In March 2004, the Board found that new and material evidence 
had been received to reopen the claim of service connection 
for bronchitis and the matter was remanded for further 
development, to include a VA examination.  

The veteran was afforded a VA examination in July 2005.  The 
examiner noted that the claims folder was available and that 
all five volumes had been reviewed.  

The examiner indicated that the veteran reported having 
recurrent bronchitis, depending on the weather, two to three 
times per year, since he had had bronchial pneumonia in basic 
training in 1968.  The veteran started smoking at age 18 and 
had continued for 37 years, averaging 1.5 to 2 packs per day 
up until five years ago, when he started rolling his own.  He 
noted that smoking without a filter had decreased his daily 
consumption.  The veteran indicated that smoking a cigarette 
or a joint of marijuana helped clear out his lungs.  He 
stated that his sinuses were congested most of the time and 
that he had a daily cough which was worse in the morning.  He 
noted producing sputum all day but this lessened as the day 
progressed.  The sputum was mostly whitish.  His last 
treatment with antibiotics was in June 2004, but he reported 
self-treating in Mexico and indicated that antibiotics were 
available over the counter as late as last winter.  The 
veteran was not receiving any treatment for bronchitis.  

Physical examination revealed normal chest excursion with 
respirations.  Inspiratory and expiration time were equal.  
There was no restriction of normal chest excursions and there 
was also no evidence of dyspnea on minimal exertion.  There 
was good aeration and air movement and the chest was clear to 
auscultation throughout.  There was no evidence of prior 
history of pulmonary embolism, respiratory failure, pulmonary 
hypertension, right ventricular hypertrophy, cor pulmonale, 
or congestive heart failure.  The breath sounds and air 
movement were remarkably normal for a 37 year and current 
smoker.  Diagnoses of history of recurrent bronchitis two to 
three times per year, during winter months, for 37 years, and 
smoker 1.5 to 2 packs per day times 37 years, were rendered.  

The examiner stated that the veteran's recurrent bronchitis 
was not related to bronchitis first manifested in service nor 
was it the result of disease or injury incurred in service.  
He further opined that the veteran's mild scoliosis did not 
restrict his chest wall movement or contribute to recurrent 
bronchitis.  He stated that the current bronchitis was more 
likely than not related to 37 years of smoking 1.5 to 2 packs 
of cigarettes daily.  He noted that the veteran did not 
appear to have emphysema.  

Although the veteran was treated for bronchitis in service on 
several occasions, there was no evidence of bronchitis in the 
years immediately following service.  The first objective 
medical finding of bronchitis of record was not until many 
years after service.  

While the veteran believes that his current bronchitis is 
related to his period of service, he, as a lay person, is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Moreover, the July 2005 VA examiner stated 
that the veteran's recurrent bronchitis was not related to 
bronchitis first manifested in service nor was it the result 
of disease or injury incurred in service.  He indicated that 
the current bronchitis was more likely than not related to 37 
years of smoking 1.5 to 2 packs of cigarettes daily.  The 
July 2005 VA examiner's opinion was based upon a complete 
review of the claims folder and a thorough examination of the 
veteran.  The opinion from the VA examiner is more probative 
than the veteran's beliefs and is given more weight based 
upon the detail provided and the fact that the examiner had 
the claims folder for review prior to rendering his opinion.

There is no competent evidence that current bronchitis is 
related to his period of service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for PTSD is denied.  

Service connection for bronchitis is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


